DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Amendment/Request for Reconsideration filed on 30 June 2022.
Claims 1, 3 – 7, and 9 – 15 are pending. Claims 2, 8, and 16 – 20 are cancelled. 
This Office action in nonfinal.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 and 4 – 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmid et al. (WO 88/06508), hereinafter Schmid. 

Regarding claim 1, Schmid discloses a rotary hammer (apparatus of fig. 1) adapted to impart axial impacts to a tool bit, the rotary hammer comprising: a housing (10, fig. 1); a motor (11, fig. 1) supported by the housing; a spindle (25, fig. 1) coupled to the motor for receiving torque from the motor, causing the spindle to rotate (ll. 137 – 138 and 148 – 151); a reciprocation mechanism (13, fig. 1) operable to create a variable pressure air spring within the spindle (ll. 141 – 145); an anvil (22, fig. 1) received within the spindle for reciprocation in response to a pressure of the variable pressure air spring, the anvil imparting axial impacts to the tool bit (24, fig. 1) (ll. 141 – 145); a bit retention assembly (23, fig. 1) for securing the tool bit to the spindle; and an electromagnetic clutch mechanism (28, fig. 1) switchable between a first state, in which the reciprocation mechanism is enabled, such that the anvil imparts axial impacts to the tool bit, and a second state, in which the reciprocation mechanism is disabled, such that the anvil ceases to impart axial impacts to the tool bit (ll. 218 – 219 and ll. 374 – 375 describes the clutch 28 activated electromagnetically wherein ll. 162 – 167 describes the clutch 28 can be located between the shaft 17 and the drum 18 so that when the clutch 28 is disengaged or in the second state, the drive of the drum 18 is interrupted and only the striking mechanism 13 is deactivated.  This implies when the clutch 28 is engaged or in the first state, the drum 18 is driven and the striking mechanism 13 is activated); a detectable member (ll. 195 – 198 describes the sensor 30 detects the travel position of the tool 24 or of a translationally moved part of the percussion mechanism 13 located on the idling path wherein the examiner deems the detectable member, or the member detectable by the sensor 30, as the tool 24) on the spindle (The plain meaning of the term, “on”, is “used as a function word to indicate a source of attachment or support” – Merriam Webster dictionary.  ll. 148 – 149 describes the tool 24 driven in rotation by rotary sleeve 25 implying tool 24 is attached and/or supported by the rotary sleeve 25); a sensor (30, fig. 1) on the housing (ll. 191 – 192) and configured to detect whether the detectable member is proximate or not proximate the sensor (ll. 195 – 201 and ll. 219 – 224); and a controller (34, fig. 1) configured to switch the electromagnetic clutch mechanism from the first state to the second state in response to the sensor detecting that the detectable member is not proximate the sensor (ll. 208 – 213 and ll. 218 – 229).  

Regarding claim 4, Schmid discloses the reciprocation mechanism (13, fig. 1) includes a piston (21, fig. 1) disposed within the spindle (25, fig. 1), a crank gear (17, fig. 1) receiving torque from the motor (11, fig. 1) (ll. 137 – 138), and a crank shaft (18, fig. 1) configured to reciprocate the piston within the spindle to create the variable pressure air spring in response to receiving torque from the crank gear (ll. 141 – 145), and wherein the electromagnetic clutch mechanism (28, fig. 1) is positioned between the crank gear and the crank shaft (ll. 218 – 219 and ll. 374 – 375 describes the clutch 28 activated electromagnetically wherein ll. 162 – 167 describes the clutch 28 can be located between the shaft 17 and the drum 18).

Regarding claim 5, Schmid discloses when the electromagnetic clutch mechanism (28, fig. 1) is in the first state, the crank shaft (18, fig. 1) receives torque from the crank gear (17, fig. 1), such that the anvil (22, fig. 1) imparts axial impacts to the tool bit (24, fig. 1), and wherein when the electromagnetic clutch mechanism is in the second state, the crank shaft does not receive torque from the crank gear, such that the anvil ceases to impart axial impacts to the tool bit (ll. 162 – 167 describes the clutch 28 can be located between the shaft 17 and the drum 18 so that when the clutch 28 is disengaged or in the second state, the drive of the drum 18 is interrupted and only the striking mechanism 13 is deactivated, or in other words, the crank shaft 18 is disengaged from the crank gear 17 such that crank shaft 18 does not receive torque from the crank gear 17 and the anvil 22 ceases to impart axial impacts to the tool bit 24.  Conversely, when the clutch 28 is engaged or in the first state, the striking mechanism 13 is activated and operates as described in ll. 137 – 145 wherein the crank shaft 18 is engaged with the crank gear 17 via clutch 28 such that crank shaft 18 receives torque from the crank gear 17 and the anvil 22 imparts axial impacts to the tool bit 24).

Regarding claim 6, Schmid discloses the motor (11, fig. 1) includes an output shaft (17, 18, fig. 1) having a first part (17, fig. 1) and a second part (18, fig. 1) that selectively receives torque from the first part via the electromagnetic clutch mechanism (ll. 162 – 167 describes the clutch 28 can be located between the shaft 17 and the drum 18 so that when the clutch 28 is disengaged or in the second state, the drive of the drum 18 is interrupted and only the striking mechanism 13 is deactivated, or in other words, the crank shaft 18 is disengaged from the crank gear 17 such that crank shaft 18 does not receive torque from the crank gear 17. Conversely, when the clutch 28 is engaged or in the first state, the striking mechanism 13 is activated and operates as described in ll. 137 – 145 wherein the crank shaft 18 is engaged with the crank gear 17 via clutch 28 such that crank shaft 18 receives torque from the crank gear 17).

Regarding claim 7, Schmid discloses a rotary hammer (apparatus of fig. 1) adapted to impart axial impacts to a tool bit, the rotary hammer comprising: a housing (10, fig. 1); a motor (11, fig. 1) supported by the housing; a spindle (25, fig. 1) coupled to the motor for receiving torque from the motor, causing the spindle to rotate (ll. 137 – 138 and 148 – 151); a reciprocation mechanism (13, fig. 1) operable to create a variable pressure air spring within the spindle (ll. 141 – 145), the reciprocation mechanism including a piston (21, fig. 1) disposed within the spindle, a crank gear (17, fig. 1) receiving torque from the motor (ll. 137 – 138), and a crank shaft (18, fig. 1) configured to reciprocate the piston within the spindle to create the variable pressure air spring in response to receiving torque from the crank gear (ll. 141 – 145), an anvil (22, fig. 1) received within the spindle for reciprocation in response to a pressure of the variable pressure air spring, the anvil imparting axial impacts to the tool bit (24, fig. 1) (ll. 141 – 145); a bit retention assembly (23, fig. 1) for securing the tool bit to the spindle; an electromagnetic clutch mechanism (28, fig. 1) switchable between a first state, in which the crank shaft receives torque from the crank gear, such that the anvil imparts axial impacts to the tool bit, and a second state, in which the crank shaft does not receive torque from the crank gear, such that the anvil ceases to impart axial impacts to the tool bit (ll. 162 – 167 describes the clutch 28 can be located between the shaft 17 and the drum 18 so that when the clutch 28 is disengaged or in the second state, the drive of the drum 18 is interrupted and only the striking mechanism 13 is deactivated, or in other words, the crank shaft 18 is disengaged from the crank gear 17 such that crank shaft 18 does not receive torque from the crank gear 17 and the anvil 22 ceases to impart axial impacts to the tool bit 24.  Conversely, when the clutch 28 is engaged or in the first state, the striking mechanism 13 is activated and operates as described in ll. 137 – 145 wherein the crank shaft 18 is engaged with the crank gear 17 such that crank shaft 18 receives torque from the crank gear 17, such that the anvil 22 imparts axial impacts to the tool bit 24); a detectable member (ll. 195 – 198 describes the sensor 30 detects the travel position of the tool 24 or of a translationally moved part of the percussion mechanism 13 located on the idling path wherein the examiner deems the detectable member, or the member detectable by the sensor 30, as the tool 24) on the spindle (The plain meaning of the term, “on”, is “used as a function word to indicate a source of attachment or support” – Merriam Webster dictionary.  Ll. 148 – 149 describes the tool 24 driven in rotation by rotary sleeve 25 implying tool 24 is attached and/or supported by the rotary sleeve 25); a sensor (30, fig. 1) on the housing (ll. 191 – 192) and configured to detect whether the detectable member is proximate or not proximate the sensor (ll. 195 – 201 and ll. 219 – 224); and a controller (34, fig. 1) configured to switch the electromagnetic clutch mechanism from the first state to the second state in response to the sensor detecting that the detectable member is not proximate the sensor (ll. 208 – 213 and ll. 218 – 229). 

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schmid, in view of Onitake et al. (US 2013/0075219 A1), hereinafter Onitake.

Regarding claim 9, Schmid discloses the invention as recited in claim 7.
The modified Schmid does not explicitly disclose the electromagnetic clutch includes a plunger that is coupled to the crank shaft for co-rotation therewith, and an electromagnet configured to selectively move the plunger relative to the crank shaft to selectively rotationally couple the crank shaft to the crank gear.
Onitake teaches the electromagnetic clutch (1, figs. 1A, 1B) includes a plunger (20, figs. 1A, 1B) that is coupled to the crank shaft (72, figs. 1A, 1B via first cam member 10 and cam ball 13) for co-rotation therewith ([0025]), and an electromagnet (6, figs. 1A, 1B) configured to selectively move the plunger relative to the crank shaft to selectively rotationally couple the crank shaft to the crank gear (4, figs. 1A, 1B) ([0046] and [0049]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the electromagnetic clutch, as disclosed by Schmid, with the electromagnetic clutch includes a plunger that is coupled to the crank shaft for co-rotation therewith, and an electromagnet configured to selectively move the plunger relative to the crank shaft to selectively rotationally couple the crank shaft to the crank gear, as taught by Onitake, with the motivation to ….

Regarding claim 10, Schmid, as modified by Onitake discloses the invention as recited in claim 9.
The modified Schmid discloses when the electromagnetic clutch mechanism (Onitake – 6, figs. 1A, 1B) is in the first state (Onitake – as shown fig. 1A) is engaged with the crank gear (Onitake – 4, figs. 1A, 1B), and wherein when the electromagnetic clutch mechanism is in the second state (Onitake – as shown in fig. 1B), the plunger (Onitake – 20, figs. 1A, 1B) is disengaged from the crank gear.

Regarding claim 12, Schmid, as modified by Onitake discloses the invention as recited in claim 9.
The modified Schmid discloses when the electromagnetic clutch mechanism (Onitake – 1, figs. 1A, 1B) is in the first state (Onitake – as shown fig. 1A), a detent mechanism (Onitake – 10a, 13, 20a, figs. 1A, 1B) engages both the crank gear (Onitake – 4, fig. 1A via second cam member 20) and the plunger (Onitake – 20, figs. 1A, 1B) to couple the crank gear and the plunger for co-rotation (Onitake – [0046]), and wherein when the electromagnetic clutch mechanism is in the second state (Onitake – [as shown in fig. 1B), the detent mechanism disengages at least one of the crank gear or the plunger to prevent torque transfer between the crank gear and the plunger (Onitake – Fig. 1B shows the detent mechanism 10a, 13, 20a disengaged from the crank gear 4 to prevent torque transfer between the crank gear and the plunger as described in [0049]).

Regarding claim 14, Schmid, as modified by Onitake, discloses the invention as recited in claim 9.
The modified Schmid discloses the plunger (Onitake – 20, figs. 1A, 1B) is biased into the first state (via coned disc spring 3), and wherein the electromagnet (Onitake – 6, figs. 1A, 1B) is energized to disengage the plunger (Onitake – 20, figs. 1A, 1B) from the crank gear (Onitake – 4, fig. 1A, 1B; as shown in fig. 1B).

Regarding claim 15, Schmid, as modified by Onitake, discloses the invention as recited in claim 14.
The modified Schmid discloses the plunger (Onitake – 20, figs. 1A, 1B)  is biased into the first state by a compression spring (Onitake – 3, figs 1A, 1B).

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schmid, in view of Onitake, in further view of Sekella (US 4,285,420).

Regarding claim 11, Schmid, as modified by Onitake, discloses the invention as recited in claim 10.
The modified Schmid discloses the plunger (Onitake – 20, figs. 1A, 1B) and a crank gear (Onitake – 4, fig. 1A, 1B).
The modified Schmid does not explicitly disclose the plunger includes one or more projections extending radially therefrom, each of the one or more projections of the plunger configured to engage a projection of the crank gear to transfer torque from the crank gear to the plunger and the crank shaft.
However, Sekella teaches the plunger (50, 60, 62, fig. 1) includes one or more projections (50, fig. 1) extending radially therefrom, each of the one or more projections of the plunger configured to engage a projection (305, fig. 1) of the crank gear (300, fig. 1) to transfer torque from the crank gear to the plunger and the crank shaft (via friction engaging surfaces 54, 306).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the electromagnetic clutch, as disclosed by the modified Schmid, with the plunger includes one or more projections extending radially therefrom, each of the one or more projections of the plunger configured to engage a projection of the crank gear to transfer torque from the crank gear to the plunger and the crank shaft, as taught by Sekella, with the motivation to provide a projection with a conical friction surface wherein the conical or angled friction surface in respect to an axis has a greater amount of surface area than the surface area of a friction surface colinear to the axis having the same length.  One having ordinary skill in the art would recognize that the greater amount of surface of a conical or angled friction surface would better prevent slippage between the plunger and the crank shaft. 

Regarding claim 13, Schmid, as modified by Onitake, discloses the invention as recited in claim 9.
The modified Schmid discloses the plunger (Onitake – 20, figs. 1A, 1B) and a crank gear (Onitake – 4, fig. 1A, 1B).
The modified Schmid does not explicitly disclose the plunger includes a conical portion configured to frictionally engage a mating conical portion of the crank gear when the electromagnetic clutch mechanism is in the first state.
	However, Sekella teaches the plunger (50, 60, 62, fig. 1) includes a conical portion (50, fig. 1) configured to frictionally engage a mating conical portion (305, fig. 1) of the crank gear (300, fig. 1) when the electromagnetic clutch mechanism (1, fig. 1) is in the first state (as shown in fig. 1A).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the electromagnetic clutch, as disclosed by the modified Schmid, with the plunger includes a conical portion configured to frictionally engage a mating conical portion of the crank gear when the electromagnetic clutch mechanism is in the first state, as taught by Sekella, with the motivation to provide a projection with a conical friction surface wherein the conical or angled friction surface in respect to an axis has a greater amount of surface area than the surface area of a friction surface colinear to the axis having the same length.  One having ordinary skill in the art would recognize that the greater amount of surface of a conical or angled friction surface would better prevent slippage between the plunger and the crank shaft.

Allowable Subject Matter
Claim 3 is objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, filed 30 June 2022, with respect to the claim objections of claims 1 and 7 have been fully considered and are persuasive.  The claim objections of claims 1 and 7  has been withdrawn. 
Applicant’s arguments, filed 30 June 2022, with respect to the rejection of claims 1, 3 – 7, and 9 – 15 under 35 USC §103 have been fully considered and are persuasive.  The rejection of claims 1, 3 – 7, and 9 – 15 under 35 USC §103 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schmid.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        7 October 2022
/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731